EXHIBIT 10.2

 

CREDIT AGREEMENT

 

Dated as of August 17, 2017

 

by and between

 

Prime Metals Acquisition LLC,

as the Borrower

 

and

 

SummitBridge National Investments V LLC,

as the Lender

 



   

   



 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of August 17, 2017, is entered into by and
between Prime Metals Acquisition LLC, a Delaware limited liability company (the
“Borrower”), and SummitBridge National Investments V LLC, a Delaware limited
liability company (the “Lender”).

 

BACKGROUND

 

A. The Borrower desires to establish financing arrangements with the Lender, and
the Lender is willing to make loans and extensions of credit to the Borrower
under the terms and provisions hereinafter set forth.

 

B. The parties desire to define the terms and conditions of their relationship
in writing.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Defined Terms.

 

(a) Defined Terms. In addition to terms defined elsewhere in this Agreement, as
used in this Agreement, the following terms have the following meanings:

 

“Affiliate”: As applied to any Person (the “Specified Person”), any other Person
directly or indirectly controlling, controlled by, or under common control with,
the Specified Person. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of the Specified Person, whether through the ownership of voting
securities or by contract or otherwise.

 

“Agreement”: This Credit Agreement, as amended, supplemented or modified from
time to time.

 

“APA”: That certain Asset Purchase Agreement, dated July 12, 2017, by and
between the Borrower and Prime Metals & Alloys, Inc., a Delaware corporation, as
amended, supplemented or modified from time to time.

 

“Applicable Margin”: (a) With respect to the Term Loan A and for any Interest
Period, (i) if paid in cash for such Interest Period, four and one half percent
(4.50%) per annum, and (ii) if paid in kind for such Interest Period, five
percent (5.00%) per annum; and (b) with respect to the Term Loan B and for any
Interest Period, (i) if paid in cash for such Interest Period, three percent
(3.00%) per annum, and (ii) if paid in kind for such Interest Period, three and
one half percent (3.50%) per annum.

 

“Asset Sale”: The sale, transfer, lease, license or other disposition of, or the
granting of or consent to any Lien (other than a Permitted Lien) on, any asset
of the Borrower or its Subsidiaries of any nature whatsoever in any transaction
or series of related transactions, other than (a) the sale of inventory in the
ordinary course of business or (b) the sale of machinery or equipment no longer
used or useful in the conduct of the business of the Borrower and its
Subsidiaries, without the prior written consent of the Lender, which consent
shall not be unreasonably withheld, delayed, denied, or conditioned.

 



  - 1 -

   



 

“Assignment of Leases and Rents”: That certain Assignment of Leases and Rents,
in form and substance satisfactory to the Lender, in its sole discretion,
assigning leases and rents relating to the Mortgaged Property executed and
delivered by the Borrower, as assignor, for the benefit of the Lender, as
assignee, as amended, supplemented or modified from time to time.

 

“Business Day”: A day other than a Saturday, Sunday or a day on which commercial
banks in Denver, Colorado are authorized or required by Law to close.

 

“Capital Expenditures”: Expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations, which, in accordance
with GAAP, would be classified as capital expenditures.

 

“Capital Lease”: As applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is or is required to be accounted for as a capital lease on the balance sheet of
that Person.

 

“Capitalized Lease Obligations”: Any Debt represented by obligations under a
Capital Lease.

 

“Change in Control”: Any one or more of the following:

 

(a) the Parent shall cease to beneficially own and control, free and clear of
any Lien (other than any Lien of the Lender), at least 51% of the issued and
outstanding Equity Interests of the Borrower entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the board
of directors of the Borrower; or

 

(b) the Parent shall cease to own, free and clear of any Lien (other than any
Lien of the Lender), at least 51% of the Equity Interests of the Borrower
(determined both on an outstanding and an as diluted basis); or

 

(c) the Borrower shall cease to own and control, free and clear of any Lien
(other than any Lien of the Lender), at least 100% of the Equity Interests of
its Subsidiaries (determined both on an outstanding and an as diluted basis).

 

“Closing Date”: The date on which the Loans are made under this Agreement.

 

“Code”: The Internal Revenue Code of 1986, as now or hereinafter in effect, and
any successor statute or provision thereof.

 

“Collateral”: All assets in which a Lien is purported to be granted to the
Lender pursuant to the Loan Documents.

 

“Control Agreement”: Each deposit account control agreement, securities account
control agreement, or similar agreement executed by a financial institution in
favor of the Lender with respect to any deposit account, securities account or
other account of the Borrower or its Subsidiaries, and pursuant to which the
Lender has “control” of such account, as contemplated by Section 9-104 of the
UCC, and which is reasonably satisfactory to the Lender in form and substance.

 

“Consolidated EBITDA”: For any period, an amount equal to the sum of net income
(exclusive of extraordinary and non-cash gains and losses) plus, without
duplication, (a) Consolidated Interest Charges, (b) Consolidated Tax Expense,
(c) depreciation and amortization expense, (d) professional costs related to the
acquisition completed pursuant to the APA and the Sale Order, provided that such
expenses were incurred prior to the Closing Date, (e) severance costs related to
reductions-in-force, and (f) payments to vendors pursuant to Vendor Programs, in
each case, for such period, and determined and consolidated for the Borrower and
its Subsidiaries in accordance with GAAP.

 



  - 2 -

   



 

“Consolidated Fixed Charges”: For any period, an amount equal to the sum of (a)
Consolidated Interest Charges required to be paid in cash, (b) scheduled
principal payments on Consolidated Funded Debt, and (c) income taxes required to
be paid in cash, in each case for such period, and determined and consolidated
for the Borrower and its Subsidiaries in accordance with GAAP.

 

“Consolidated Funded Debt”: At any time, Debt of the Borrower and its
Subsidiaries at such time (including the current portion thereof) which would as
of such date be classified in whole or in part as a long-term liability,
determined and consolidated in accordance with GAAP.

 

“Consolidated Interest Charges”: For any period, the aggregate regularly
scheduled interest due and payable by the Borrower and its Subsidiaries on Debt
during such period, determined and consolidated in accordance with GAAP.

 

“Consolidated Maintenance Capital Expenditures”: For any period, the aggregate
amount of Capital Expenditures expended by the Borrower and its Subsidiaries
during such period for the maintenance of their fixed assets, determined and
consolidated in accordance with GAAP.

 

“Consolidated Tax Expense”: For any period, income tax expense for such period,
determined and consolidated for the Borrower and its Subsidiaries in accordance
with GAAP.

 

“Consolidated Working Capital”: At any time, an amount equal to the sum of (a)
accounts receivable, excluding all accounts receivable that are due or unpaid
more than one hundred and twenty (120) days after the original invoice date or
the original due date plus (b) inventory (without giving effect to any
accounting reserves) plus (c) cash, in each case determined and consolidated for
the Borrower and its Subsidiaries in accordance with GAAP.

 

“Debt”: As applied to any Person, (a) all indebtedness for borrowed money, (b)
that portion of obligations with respect to Capital Leases which is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money, (d) any obligation owed for all or
any part of the deferred purchase price of property or services (other than
trade accounts payable arising in the ordinary course of business for which
payment is due and is made within 90 days or less), (e) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured has been assumed by that Person or is
nonrecourse to the credit of that Person, (f) obligations in respect of letters
of credit, (g) obligations under Hedging Contracts (the amount of which shall be
determined by reference to the termination cost on the date of determination),
(h) Disqualified Equity Interests, and (i) guarantees of, or similar obligations
with respect to, any of the foregoing of any other Person.

 

“Default Rate”: The Interest Rate which would be otherwise applicable to the
Loans, plus an additional four percent (4.00%) payable in cash.

 

“Disqualified Equity Interests”: Any Equity Interest which by its terms (or by
the terms of any security or Debt into which it is convertible or for which it
is exchangeable) or upon the happening of any event (a) matures or is
mandatorily redeemable for any reason, (b) is convertible or exchangeable for
Debt or Equity Interests that meets the requirements of clause (a), or (c) is
redeemable at the option of the holder thereof, in whole or in part, in each
case on or prior to the Maturity Date.

 

“Dollars” and “$”: The lawful currency of the United States of America.

 



  - 3 -

   



 

“Employee Benefit Plan”: Any employee benefit plan which is described in Section
3(3) of ERISA and which is maintained for employees of the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Indemnity”: That certain Environmental Indemnity and
Responsibility Agreement, in form and substance satisfactory to the Lender, in
its sole discretion, related to the Mortgaged Property, executed and delivered
by the Loan Parties, on a joint and several basis, for the benefit of the
Lender, as amended, supplemented or modified from time to time.

 

“Environmental Laws”: Any and all current or future Laws, or any other
requirements of Governmental Authorities relating to (a) environmental matters,
or (b) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrower or any of its Subsidiaries or any facility owned, leased or
operated by the Borrower or any of its Subsidiaries.

 

“Equity Interests”: With respect to any Person, (a) all of the shares of capital
stock of, or other ownership, membership, participation, profit or equivalent
interests in, such Person, whether voting or non-voting, and including any
partnership, membership or trust interests, (b) all securities or Debt
convertible into or exchangeable for any of the foregoing, whether directly or
indirectly, and (c) all warrants, options and other rights to purchase or
acquire any of the foregoing, whether directly or indirectly.

 

“ERISA”: The Employee Retirement Income Security Act of 1974, as now or
hereinafter in effect, or any successor statute.

 

“ERISA Affiliate”: As applied to any Person, any trade or business (whether or
not incorporated) which is a member of a group of which that Person is a member
and which is under common control within the meaning of Section 414(b), (c), (m)
or (o) of the Code.

 

“ERISA Event”: (a) A “Reportable Event” described in Section 4043 of ERISA and
the regulations issued thereunder (other than a “Reportable Event” not subject
to the provision for thirty (30) day notice to the Pension Benefit Guaranty
Corporation under such regulations), or (b) the withdrawal of the Borrower or
any of its ERISA Affiliates from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(l) (2) or 4068(f) of
ERISA, or (c) the failure to meet the minimum funding standard of Section 412 of
the Code with respect to any Pension Plan (whether or not waived in accordance
with Section 412(d) of the Code) or the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; or (d) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA, or (e) the
institution of proceedings to terminate a Pension Plan by the Pension Benefit
Guaranty Corporation, or (f) the withdrawal of the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
or (g) the imposition of a lien pursuant to Section 412(n) of the Code.

 

“GAAP”: Subject to Section 1.2(a) hereof, United States generally accepted
accounting principles applied on a consistent basis.

 



  - 4 -

   



 

“Governmental Approval”: Any approval, order, consent, authorization,
certificate, license, permit or validation of, or exemption or other action by,
or filing, recording or registration with, or notice to, any Governmental
Authority.

 

“Governmental Authority”: Any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
either, or any court, tribunal, grand jury or arbitrator, in each case whether
foreign or domestic.

 

“Guarantor”: The Parent and each Person who becomes a Guarantor after the
Closing Date, and “Guarantors” means all such Persons, collectively.

 

“Guaranty”: The certain Guaranty Agreement(s), in form and substance
satisfactory to the Lender, in its sole discretion, executed and delivered by
the Guarantor(s) to the Lender, as amended, modified or supplemented from time
to time.

 

“Hedging Contract”: Any rate or currency swap, cap or collar agreement or any
other agreement designed to hedge risk with respect to interest rate or currency
fluctuations.

 

“Intellectual Property”: Any patent, copyright, service mark, trademark, trade
name or other intellectual property or rights therein or licenses thereof.

 

“Interest Payment Date”: The first day of each calendar month and the Maturity
Date.

 

“Interest Period”: Initially, the period commencing on the Closing Date and
ending on the last day of the calendar month in which the Closing Date occurs
and thereafter, successive one-month periods commencing on the first day of each
calendar month and ending on the last day of such calendar month.

 

“Interest Rate”: (a) With respect to the Term Loan A, twelve and one half
percent (12.50%) per annum, plus the Applicable Margin; and (b) with respect to
the Term Loan B, fourteen percent (14.00%) per annum, plus the Applicable
Margin, in each case payable in the form and in the manner described in Section
2.4.

 

“IP Security Agreements”: Collectively, any and all patent, trademark, and
copyright security agreements, in form and substance satisfactory to the Lender,
executed and delivered by the Borrower and its Subsidiaries in favor of the
Lender, as amended, modified or supplemented from time to time.

 

“Law” and “Laws”: Any federal, state or local law, statute, rule, regulation,
ordinance, order, decree, directive, requirement, code, notice of violation or
rule of common law, now or hereafter in effect, and in each case as amended, and
any judicial or administrative interpretation thereof by a Governmental
Authority, including any judicial or administrative order, determination,
consent decree or judgment.

 

“Lien”: Any lien, mortgage, deed of trust, pledge, security interest, charge, or
encumbrance of any kind (including any conditional sale, trust receipt or other
title retention agreement, any lease, consignment, bailment, trust or assignment
in the nature thereof, and any agreement to give any security interest).

 

“Loan Documents”: This Agreement, the Notes, the Security Documents, the
Environmental Indemnity, and each additional agreement, instrument, document,
Notice or certificate delivered to the Lender by or on behalf of a Loan Party in
connection with this Agreement, the credit extended hereunder or the Collateral
securing the Obligations.

 



  - 5 -

   



 

“Loan Party”: The Borrower, the Guarantors and any other Person from time to
time executing a Loan Document (other than the Lender), and “Loan Parties” means
all such Persons, collectively.

 

“Loans”: The Term Loan A and the Term Loan B.

 

“Material Adverse Effect”: (a) A material adverse change in, or material adverse
effect on, the business, operations, properties, assets, condition (financial or
otherwise), stockholders’ equity, contingent liabilities, material agreements or
prospects of the Borrower and its Subsidiaries, taken on as whole, or (b) the
impairment of the ability of any of the Loan Parties to perform, or the Lender
to enforce, the Obligations.

 

“Maturity Date”: August 17, 2020.

 

“Mortgage”: That certain Open-End Mortgage, Security Agreement, and Fixture
Filing in form and substance satisfactory to Lender, in its sole discretion,
with respect to the Mortgaged Property executed and delivered by the Borrower,
as mortgagor, for the benefit of the Lender, as mortgagee, as amended, modified
or supplemented from time to time.

 

“Mortgaged Property”: Has the meaning given to such term in the Mortgage.

 

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 3(37) of
ERISA.

 

“Note” and “Notes”: The Term Loan A Note, the Term Loan B Note and any
combination thereof.

 

“Obligations”: All debts, liabilities and obligations of every kind or nature of
the Loan Parties from time to time owed to the Lender under the Loan Documents,
whether for principal interest, fees, expenses, indemnification or otherwise
(specifically including any obligations accruing after the commencement of any
bankruptcy, insolvency or similar proceeding with respect to any Loan Party,
whether or not a claim for such the same is allowed).

 

“Officer’s Certificate”: A certificate signed by the Chief Executive Officer or
Chief Financial Officer of the Borrower.

 

“Parent”: Amerinac Holding Corp., a Delaware corporation, and its successors and
assigns.

 

“Pension Plan”: Any Employee Benefit Plan other than a Multiemployer Plan which
is subject to Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Debt”: Debt permitted by Section 7.3.

 

“Permitted Investments”: Investments permitted by Section 7.7.

 

“Permitted Liens”: Liens permitted by Section 7.2.

 

“Person”: An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Pledge Agreement”: That certain Pledge Agreement, in form and substance
satisfactory to the Lender, executed and delivered by the Parent to the Lender
with respect to the Parent’s Equity Interests in the Borrower, as amended,
modified or supplemented from time to time.

 



  - 6 -

   



 

“Potential Event of Default”: Any event, act, condition or occurrence which,
after the giving of Notice or the lapse of time or both, would constitute an
Event of Default.

 

“Sale Order”: That certain Order Confirming the Sale of Property Free and Clear
of all Liens, Claims and Encumbrances, dated July 24, 2017, entered by the
United States Bankruptcy Court for the Western District of Pennsylvania in the
chapter 11 bankruptcy case of Prime Metals & Alloys, Inc., a Delaware
corporation, Bankruptcy Case No. 17-70164-JAD, Docket No. 193, as amended,
supplemented or modified from time to time.

 

“Security Agreement”: That certain Security Agreement, in form and substance
satisfactory to the Lender, executed and delivered by the Borrower and its
Subsidiaries to the Lender, as amended, modified or supplemented from time to
time.

 

“Security Documents”: The Guaranty, the Security Agreement, the Mortgage, the
Assignment of Leases and Rents, the Control Agreements, the IP Security
Agreements, the Pledge Agreement, and any other agreements granting or
purporting to grant the Lender a Lien to secure, or to guaranty, the Obligations
or subordinating other Debt to the Obligations.

 

“Subsidiary”: A corporation, partnership, trust, limited liability company or
other business entity of which more than fifty percent (50%) of the shares of
the Equity Interests having ordinary voting power (without regard to the
occurrence of any contingency) to elect a majority of the board of directors or
other managers of such entity are at the time owned, directly, or indirectly
through one or more Subsidiaries, or both, by the Borrower.

 

“Vendor Program”: A program of the Borrower approved by the Lender pursuant to
which the Borrower intends to make certain payments to certain of its vendors,
or enter into certain agreements or arrangements to make certain payments to its
vendors, in each case outside of the ordinary course of the Borrower’s business
relationship with such vendors.

 

“UCC”: The Uniform Commercial Code as adopted in the Commonwealth of
Pennsylvania, as in effect from time to time.

 

(b) Other Defined Terms. The following capitalized terms are defined in the
Sections indicated: Additional Equity Contribution (6.12); Compliance
Certificate (6.1(e)); Event of Default (8.1); Indemnified Liabilities (9.4);
Initial Equity Contribution (5.1(c)); Investments (7.7); Notices (9.3);
Projections (4.6); Term Loan A (2.1(a)); Term Loan A Note (2.1(b)); Term Loan B
(2.2(a)); Term Loan B Note (2.2(b)); and Investments (7.7).

 

(c) Uniform Commercial Code Terms: All terms used herein and defined in the UCC,
including, without limitation, the terms accessions, account, account debtor,
certificated security, chattel paper, commercial tort claim, deposit account,
document, electronic chattel paper, equipment, financial asset, fixtures,
general intangible, goods, health-care-insurance receivable, instrument,
inventory, investment property, letter-of-credit right, payment intangibles,
proceeds, securities accounts, security, security entitlement, software,
supporting obligations and uncertificated security, shall have the meaning given
therein unless otherwise defined herein or unless the context provides
otherwise.

 

1.2 Other Definitional Provisions.

 

(a) Accounting Principles. As used herein and in any certificate or other
document made or delivered pursuant hereto, accounting terms not defined in
Section 1.1, and accounting terms partly defined in Section 1.1 to the extent
not defined, shall have the respective meanings given to them under GAAP. If at
any time any change in GAAP would affect the computation of any financial
covenant or requirement set forth in any Loan Document, and the Borrower or the
Lender shall so request, the Lender and the Borrower shall negotiate in good
faith to amend such covenant or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended, such
covenant or requirement shall continue to be computed in accordance with GAAP
prior to such change therein.

 

(b) Subsidiaries. So long as the Borrower does not have any Subsidiaries,
references to a Subsidiary or Subsidiaries in this Agreement shall be deemed to
be deleted.

 



  - 7 -

   



 

1.3 Construction.

 

(a) Construction. No doctrine of construction of ambiguities in agreements or
instruments against the interests of the party controlling the drafting shall
apply to any Loan Documents.

 

(b) Rules of Construction. Except as expressly provided otherwise, when used in
this Agreement (i) “or” is not exclusive, (ii) “hereunder,” “herein,” “hereof’
and the like refer to this Agreement as a whole, (iii) “Article,” “Section,”
“Schedule” and “Exhibit” refer to Articles, Sections, Schedules and Exhibits of
this Agreement, (iv) terms defined in the singular shall have a correlative
meaning when used in the plural and vice versa, (v) a reference to a Law
includes any amendment, modification or supplement to, or replacement of, such
Law and (vi) a reference to a document shall mean such document as the same may
be amended, modified or supplemented from time to time in accordance with its
terms. The cover page and the Exhibits and Schedules annexed hereto are
incorporated as a part of this Agreement with the same effect as if set forth in
the body hereof. All captions and headings herein are for convenience only and
shall not affect the interpretation or construction hereof.

 

ARTICLE II

THE LOANS

 

2.1 The Term Loan A.

 

(a) Term Loan A. The Lender agrees, on the terms and conditions hereinafter set
forth, to make a loan to the Borrower on the Closing Date in the amount of Four
Million Five Hundred Thousand and 00/100 Dollars ($4,500,000.00) (the “Term Loan
A”). Principal amounts of the Term Loan A that are repaid may not be
re-advanced.

 

(b) Term Loan A Note. The Term Loan A made by the Lender pursuant hereto shall
be evidenced by a promissory note of the Borrower, in form and substance
satisfactory to the Lender (as amended, modified, or supplemented from time to
time, the “Term Loan A Note”), payable to the order of the Lender and
representing the obligation of the Borrower to pay the unpaid principal amount
of the Term Loan A made by the Lender, with interest thereon as prescribed in
Section 2.4, which is deemed incorporated herein by reference and made part
hereof.

 

2.2 The Term Loan B.

 

(a) Term Loan B. The Lender agrees, on the terms and conditions hereinafter set
forth, to make a loan to the Borrower on the Closing Date in the amount of Three
Million Five Hundred Thousand and 00/100 Dollars ($3,500,000.00) (the “Term Loan
B”). Principal amounts of the Term Loan B that are repaid may not be
re-advanced.

 

(b) Term Loan B Note. The Term Loan B made by the Lender pursuant hereto shall
be evidenced by a promissory note of the Borrower, in form and substance
satisfactory to the Lender (as amended, modified, or supplemented from time to
time, the “Term Loan B Note”), payable to the order of the Lender and
representing the obligation of the Borrower to pay the unpaid principal amount
of the Term Loan B made by the Lender, with interest thereon as prescribed in
Section 2.4, which is deemed incorporated herein by reference and made part
hereof.

 



  - 8 -

   



 

2.3 Repayment.

 

(a) Scheduled Repayments.

 

(i) Term Loan A. The principal amount of the Term Loan A shall be payable in
consecutive monthly installments payable commencing on September 1, 2018 and
continuing on the first day of each calendar month thereafter, each such
installment to be in the principal amount as specified in the amortization
schedule attached hereto as Exhibit B. To the extent not due and payable
earlier, the Term Loan A, together with accrued interest thereon, shall be due
and payable on the Maturity Date.

 

(ii) Term Loan B. The principal amount of the Term Loan B shall be payable in
consecutive monthly installments payable commencing on September 1, 2017 and
continuing on the first day of each calendar month thereafter, each such
installment to be in the principal amount as specified in the amortization
schedule attached hereto as Exhibit C. To the extent not due and payable
earlier, the Term Loan B, together with accrued interest thereon, shall be due
and payable on the Maturity Date.

 

(b) Mandatory Prepayments.

 

(i) Asset Sales. Upon any Asset Sale, the Lender may accelerate the maturity,
and demand immediate payment in full, of some or all of the Obligations.

 

(ii) Payment Defaults. Upon any Event of Default under Section 8.1, the Lender
may accelerate the maturity, and demand immediate payment in full, some or all
of the Obligations.

 

(iii) Applicability of Certain Provisions. Prepayments required by this Section
2.3(b) are subject to all of the terms and conditions applicable to prepayments
generally pursuant to Sections 2.3(c) and 3.3.

 

(c) Optional Prepayments. The Borrower may at its option prepay the Loans, in
whole or in part, at any time and from time to time, by giving at least ten (10)
days prior written Notice to the Lender, in each case specifying the date and
the amount of payment, which Notice shall be irrevocable. The Borrower shall
make no more than one (1) voluntary prepayment of each Loan in a respective
calendar month. Any such prepayment, whether in whole or in part, shall be
accompanied by payment of all interest accrued under this Agreement to the date
of prepayment and all other amounts due and payable hereunder or under any of
the other Loan Documents. Payments which are partial principal prepayments of a
Loan shall be applied to the principal installments of such Loan of latest
maturity. No partial prepayment shall alter, reduce or eliminate any payment
otherwise due hereunder. Any prepayments of principal during the period from the
Closing Date through the day before the one year anniversary of the Closing Date
will be subject to a fee payable to the Lender equal to the interest that would
have accrued on the principal amount prepaid from the date of such prepayment
through the day before the one year anniversary of the Closing Date with the
exception that such fee shall not be chargeable to the Borrower if the specific
prepayment resulted solely from the operating cash flow of the Borrower and
provided that such operating cash flow was not directly or indirectly from the
proceeds of an Asset Sale by the Borrower or its Subsidiaries, a
recapitalization or issuance of Equity Interests of the Borrower or its
Subsidiaries, or a refinancing or other incurrence of Debt by the Borrower or
its Subsidiaries. Subject to the exception contained within the previous
sentence, the prepayment premium provided for herein shall be applicable to any
prepayment of principal whatsoever and for whatsoever reason, including, without
limitation, as a result of demand, acceleration upon default, foreclosure, sale
or destruction of the Collateral, or otherwise, notwithstanding whether caused
by the Lender, the Borrower or any other Person, or during or as a result of any
action taken in a judicial, bankruptcy, governmental, or any other legal
proceeding.

 

  - 9 -

   



 

2.4 Interest Rates. The unpaid principal amount of the Loans shall bear interest
for each day until due on the basis of the applicable Interest Rate for each
Interest Period. Interest with respect to each Loan shall be payable in cash in
arrears on each Interest Payment Date for such Loan; provided, however, that the
portion of the interest accrued pursuant to the Applicable Margin may, at the
election of the Borrower, be paid in cash or in kind with a corresponding
decrease or increase to the Applicable Margin, as contemplated in the definition
thereof. All interest on any Loan payable in kind on any Interest Payment Date
shall be capitalized and added to the outstanding principal amount of such Loan
on such date (inclusive of any amount theretofore so added pursuant to this
sentence). For purposes of this Agreement and the other Loan Documents, the
amounts so capitalized pursuant to the foregoing sentence shall bear interest in
accordance with this Section 2.4 as such amounts shall constitute a portion of
the Loans hereunder.

 

ARTICLE III

GENERAL PROVISIONS CONCERNING THE LOANS

 

3.1 Use of Proceeds. The proceeds of the Loans hereunder shall be used by the
Borrower to fund the purchase price of the acquisition pursuant to the APA and
the Sale Order.

 

3.2 Making the Loans. Upon satisfaction of the applicable conditions set forth
in Article V, the Lender will make available the proceeds of the Loans to the
Borrower by crediting the account of the Borrower on the books of the Lender.

 

3.3 Transactional Amounts. Except as otherwise set forth in this Agreement,
every prepayment of a Loan shall be in a principal amount of at least $25,000 or
a higher integral multiple of $25,000.

 

3.4 Post-Maturity Interest and Late Fees.

 

(a) Default Interest. Notwithstanding anything to the contrary contained in
Section 2.4, if an Event of Default has occurred and is continuing, the unpaid
principal amount of the Loans shall bear interest at the Default Rate and any
fees, indemnity or other amounts due hereunder shall bear interest at the
Default Rate with the highest portion of cash interest. The Borrower hereby
acknowledges that: (i) such Default Rate is a material inducement to the Lender
to make the Loans available to the Borrower, (ii) the Lender would not have made
the Loans available to the Borrower in the absence of the agreement of the
Borrower to pay such Default Rate, (iii) such Default Rate represents
compensation for increased risk to the Lender that the Loans will not be repaid,
and (iv) such Default Rate is not a penalty and represents a reasonable estimate
of (1) the cost to the Lender in allocating its resources (both personnel and
financial) to the on-going review, monitoring, administration and collection of
the Loans and (2) compensation to the Lender for losses that are difficult to
ascertain.

 

(b) Late Fee. To the extent permitted by Law, the Lender shall have the right to
assess, and the Borrower shall pay, a late fee if any principal, interest, or
fees under this Agreement are not paid within ten (10) days after their due
date, and in such a case, the late charge shall be in an amount equal to the
greater of Twenty Dollars ($20.00) or five percent (5%) of the amount not timely
paid.

 

3.5 Computation of Interest and Fees; Determinations by Lender.

 

(a) Calculations. Interest shall be calculated on the basis of a 360 day year
for the actual days elapsed.

 

(b) Determination by Lender. Each determination of an interest rate, fee, cost,
indemnification or other amount by the Lender pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrower in the absence of
manifest error.

 



  - 10 -

   



 

(c) Continuing Obligation. All contractual rates of interest chargeable on
outstanding principal under the Loans shall continue to accrue and be paid even
after a Potential Event of Default, an Event of Default, maturity, acceleration,
judgment, bankruptcy, insolvency proceedings of any kind or the happening of any
event or occurrence similar or dissimilar.

 

(d) Lawful Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest hereunder and charged or collected pursuant to the
terms of this Agreement exceed the highest rate permissible under any Law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such court determines that the Lender has
charged or received interest hereunder in excess of the highest applicable rate,
the Lender shall apply, in its sole discretion, and set off such excess interest
received by the Lender against other Obligations due or to become due, and such
rate shall automatically be reduced to the maximum rate permitted by such Law.

 

3.6 Payments.

 

(a) The Borrower shall make each payment of principal, interest, fees,
indemnity, expenses or other amounts hereunder or under any Loan Document,
without setoff or counterclaim, not later than 12:00 o’clock, Noon, Denver,
Colorado time, on the day when due in Dollars to the Lender at the office of the
Lender designated from time to time, in immediately available funds, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and an action therefor shall immediately accrue, and without
setoff, counterclaim, withholding or other deduction of any kind. Any payment
received by the Lender after 12:00 o’clock, Noon, Denver, Colorado time, on any
day shall be deemed to have been received on the next succeeding Business Day.

 

(b) So long as there does not exist an Event of Default, all payments of
principal and interest in respect of the Loans, all payments of the fees
described herein and all payments in respect of any other Obligation shall be
allocated by the Lender as it may be entitled thereto as provided herein. Prior
to the occurrence of an Event of Default, the Lender shall apply all payments
remitted to the Lender and all amounts and proceeds of Collateral received by
the Lender, subject to the provisions of this Agreement, (i) first, to pay
Obligations in respect of any fees, expense reimbursements or indemnities then
due and owing to the Lender from the Borrower (other than payments of principal
and/or interest); (ii) second, to pay interest due in respect of the Loans, and
(iii) third, to pay or prepay principal in connection with the Loans; provided,
however, after the occurrence of an Event of Default, payments will be applied
to the Obligations as the Lender shall determine in its sole and absolute
discretion as provided for in Section 8.2 of this Agreement.

 

3.7 Payment on Non-Business Days. Whenever any payment to be made hereunder or
under the Notes shall be stated to be due on a day which is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall be included in computing interest or fees, if any, in connection
with such payment.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to make the Loans to the Borrower, the Borrower represents
and warrants to the Lender as follows:

 

4.1 Organization. The Borrower and each of its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the state of its
incorporation or formation, as applicable, and has all requisite corporate power
and authority to own and operate its properties and to carry out its business.
The Borrower and each Subsidiary is duly qualified and in good standing in all
jurisdictions where the nature of its business or ownership of property requires
such qualification. A list of all states and other jurisdictions where the
Borrower and each of its Subsidiaries is qualified to do business is shown on
Schedule 4.1 attached hereto and made part hereof.

 



  - 11 -

   



 

4.2 Authorization. The execution, delivery and performance by the Borrower and
its Subsidiaries of the Loan Documents, and the making of the borrowings
hereunder, are within the Borrower’s and its Subsidiaries’ corporate powers and
have been duly authorized by all necessary corporate action.

 

4.3 No Conflict. The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents do not (a) violate the Borrower’s or any of
its Subsidiaries’ charter, by-laws, partnership agreement, operating agreement
or other organizational or governing documents, (b) violate any Law applicable
to the Borrower or any of its Subsidiaries or (c) result in a breach of or a
default under, or result in or require the imposition of a Lien pursuant to, any
contract, agreement or instrument binding on the Borrower or any of its
Subsidiaries.

 

4.4 Governmental Approval. No Governmental Approval is required for the due
execution, delivery and performance by the Borrower or any of its Subsidiaries
of the Loan Documents.

 

4.5 Validity. The Loan Documents are the binding obligations of the Borrower and
its Subsidiaries, enforceable in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

4.6 Places of Business. The only places of business of the Borrower and its
Subsidiaries, and the places where the Borrower and its Subsidiaries keep and
intend to keep their assets, are at the addresses shown on Schedule 4.6 attached
hereto and made part hereof.

 

4.7 Corporate Structure and Ownership. Schedule 4.7 sets forth the names of the
record and beneficial owners of all Equity Interests of the Borrower and each
Subsidiary and the amount thereof owned by each of them. All of such Equity
Interests are duly authorized, validly issued and are fully paid and
nonassessable. Except as set forth on Schedule 4.7, there are no voting
arrangements, restrictions on transfer or other arrangements that pertain to the
Equity Interests.

 

4.8 Partnerships. Neither the Borrower nor any Subsidiary of the Borrower is a
partner of a partnership or a party to a joint venture or otherwise has an
obligation to make capital contributions to, or be generally liable for or on
account of, the debts or liabilities of any other Person.

 

4.9 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any of its Subsidiaries, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in similar locations, and the Borrower
and its Subsidiaries maintain the insurance required by Section 6.5.

 

4.10 Litigation. Except as set forth on Schedule 4.10 hereto, there is no
pending or threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any Governmental Authority.

 

4.11 Employee Benefit Plans. The Borrower, its Subsidiaries and each of their
respective ERISA Affiliates are in compliance in all material respects with any
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans. No ERISA Event has
occurred or is reasonably expected to occur with respect to any Pension Plan.
Neither the Borrower nor any of its Subsidiaries nor any of their respective
ERISA Affiliates has or presently contributes to a Multiemployer Plan. No assets
of an Employee Benefit Plan will be used to repay or secure any Loan or be
involved in any way with, and no “prohibited transaction” as defined in ERISA or
the Code shall occur as a result of, the transactions contemplated by this
Agreement.

 



  - 12 -

   



 

4.12 Environmental Matters. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect on their respective
businesses, operations and properties of Environmental Laws and all claims,
however asserted, alleging potential liability or responsibility for violation
of any Environmental Law or release or injury to the environment or
responsibility for remediation actions. Except as set forth on Schedule 4.12,
the Borrower and its Subsidiaries are in compliance with all Environmental Laws
and no event or condition has occurred or is occurring with respect to the
Borrower or any of its Subsidiaries relating to any Environmental Law that has
resulted in or could reasonably be expected to result in such claims, or is or
could reasonably be expected to be the subject of any investigation, proceeding,
settlement, except violations and claims that, individually or in the aggregate,
have not had and could not reasonably be expected to have a Material Adverse
Effect. The Borrower and its Subsidiaries have all Governmental Approvals
relating to environmental matters necessary for the ownership and operation of
their respective properties and businesses as presently owned and operated and
as presently proposed to be owned and operated, except for those the absence of
which, individually, or in the aggregate, has not had and could not reasonably
be expected to have a Material Adverse Effect. Neither the Borrower nor its
Subsidiaries has transported or arranged for the transport of any materials
subject to Environmental Laws to any environmental clean-up site.

 

4.13 Title to Properties; Liens. The Borrower and its Subsidiaries have (a)
good, sufficient and legal title to (in the case of fee interests in real
property), (b) valid leasehold interests in (in the case of leasehold interests
in real or personal property), or (c) good title to (in the case of all other
personal property), all of their respective properties and assets. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

4.14 Payment of Taxes. Except to the extent permitted by Section 6.4, all tax
returns and reports of the Borrower and its Subsidiaries required to be filed by
any of them have been timely filed, and all taxes shown on such tax returns to
be due and payable and all assessments, fees and other governmental charges upon
the Borrower and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. The Borrower knows of no proposed tax assessment against the
Borrower or any of its Subsidiaries.

 

4.15 Governmental Regulation. Neither the Borrower nor any of its Subsidiaries
is subject to regulation under the Federal Power Act, the Interstate Commerce
Act or the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Debt or which may
otherwise render all or any portion of the Obligations unenforceable.

 

4.16 Governmental Approval, Intellectual Property, etc. Except as disclosed in
Schedule 4.16, (a) the Borrower and its Subsidiaries own or possess all
Governmental Approvals and Intellectual Property necessary for the operation of
their respective businesses, without known conflict with the rights of others;
(b) no product or process of the Borrower or its Subsidiaries violates or
infringes any Governmental Approval or Intellectual Property owned by any other
Person; (c) there is no violation or infringement by any Person of any right of
the Borrower or any of its Subsidiaries with respect to any Government Approval
or Intellectual Property owned or used by the Borrower or any of its
Subsidiaries; and (d) Schedule 4.16 lists all of the Borrower’s and its
Subsidiaries’ registered Intellectual Property.

 

4.17 Labor Disputes and Casualties. Neither the Borrower nor any its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout, or
other labor dispute, drought, storm, hail, earthquake, embargo, act of public
enemy, or other casualty (whether or not covered by insurance).

 



  - 13 -

   



 

4.18 Compliance. Neither the Borrower nor any of its Subsidiaries are in default
in the performance of any agreement or instrument to which it may be a party or
by which its properties may be bound, or in violation of any Law.

 

4.19 Margin Stock. Neither the Borrower nor any of its Subsidiaries are engaged
in, and do not have as one of their substantial activities, the business of
extending or obtaining credit for the purpose of purchasing or carrying “margin
stock” (as that term is defined in Regulation U of the Board of Governors of the
Federal Reserve System), and no proceeds of any Loans have been or will be used
for such purpose or for the purpose of purchasing or carrying any shares of
margin stock. None of the Collateral consists of margin stock.

 

4.20 Personal Property Collateral Matters.

 

(a) Names and Organization. The Borrower and each of its Subsidiaries’ names as
they appear in official filings in the state of their respective organization,
type of organization, jurisdiction of organization, organization number provided
by the applicable Government Authority, and chief executive office are set forth
on Schedule 4.20. Neither the Borrower nor any of its Subsidiaries (or
predecessor by merger or otherwise) has, within the four-month period preceding
the date hereof, (or, in the case of an additional Subsidiary under Section
6.10, the date it becomes a Guarantor) had a different name from the name of
such Person listed on the signature pages hereof, except as set forth on
Schedule 4.20.

 

(b) First Priority Lien. The Security Documents create a valid security interest
and lien in the Collateral in favor of the Lender securing the Obligations,
which security interest and lien has been duly perfected and is prior to all
other Liens, except for Permitted Liens. All filings and other actions necessary
or desirable to perfect and protect such security interest in favor of the
Lender have been duly made and taken.

 

(c) Possession or Control of Certain Collateral. Except as set forth in Schedule
4.20, the Borrower and its Subsidiaries have exclusive possession and control of
the Equipment and Inventory (in each case as defined in the Security Agreement).
The Borrower and its Subsidiaries have delivered to the Lender possession of all
originals of all promissory notes or other instruments, stock certificates,
chattel paper and negotiable documents constituting Collateral. None of the
Accounts (as defined in the Security Agreement) is evidenced by a promissory
note or other instrument, chattel paper or negotiable document. The Borrower and
its Subsidiaries only maintain deposit accounts and securities accounts covered
by Control Agreements.

 

4.21 Subsidiaries. The Borrower does not have any Subsidiaries, except as shown
on Schedule 4.21 attached hereto and made part hereof.

 

4.22 Solvency. The Borrower and each of its Subsidiaries are and, upon the
incurrence of any Obligations by the Borrower on any date on which this
representation is made or restated, will be, solvent within the meaning of
applicable Laws relating to fraudulent conveyances.

 

4.23 Disclosure. No financial or other information, exhibit or report furnished
to the Lender by or on behalf of the Borrower or any of its Subsidiaries for use
in connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact (known to
the Borrower, in the case of any document not furnished by it) necessary in
order to make the statements contained therein not misleading in light of the
circumstances in which the same were made.

 



  - 14 -

   



 

4.24 Investments, Guarantees, Contracts, etc..

 

(a) Neither the Borrower nor its Subsidiaries owns or holds equity or long term
debt Investments in, or have any outstanding advances to, any other Person,
except as shown on Schedule 4.24(a).

 

(b) Neither the Borrower nor its Subsidiaries has entered into any leases for
real or personal property (whether as landlord or tenant or lessor or lessee),
except as shown on Schedule 4.24(b).

 

(c) Neither the Borrower nor its Subsidiaries is party to any contract or
agreement, or subject to any charter or other corporate restriction, which has
or could reasonably be expected to have a Material Adverse Effect.

 

(d) Except as otherwise specifically provided in this Agreement, neither the
Borrower nor its Subsidiaries has agreed or consented to cause or permit any of
its assets whether now owned or hereafter acquired to be subject in the future
(upon the happening of a contingency or otherwise), to a Lien not permitted by
this Agreement.

 

4.25 Commercial Purpose of Loans. The purpose of the Loans is a commercial
business purpose and not a personal, family, or household purpose. No portion of
the Collateral is being used by any Loan Party or any other Person for any
personal, family or household purposes.

 

ARTICLE V

CONDITIONS OF LENDING

 

5.1 Conditions Precedent to the Loans. The obligation of the Lender to make the
Loans is subject to the following conditions precedent:

 

(a) Loan Documents. The Lender shall have received the Loan Documents, in form
and substance satisfactory to the Lender (if requiring signature, and unless
otherwise provided, duly executed by all parties thereto other than the Lender).

 

(b) Corporate Action. The Lender shall have received the following, each dated
the Closing Date:

 

(i) Copies of the Certificate of Formation of the Borrower, certified as of a
recent date by the Secretary of State of its state of organization and a good
standing certificate (or equivalent) from such state;

 

(ii) Copies of (A) the operating agreement or similar governing documents, if
any, of the Borrower, and (B) resolutions of the Board of Directors or other
authorizing documents of the Borrower, in form and substance satisfactory to the
Lender, approving the Loan Documents and the borrowings hereunder, certified by
the Secretary or an Assistant Secretary of the Borrower; and

 

(iii) An incumbency certificate executed by the Secretary or an Assistant
Secretary of the Borrower, certifying the names and signatures of the officers
of the Borrower authorized to sign the Loan Documents; and

 

(iv) In connection with Loan Documents executed by Loan Parties other than the
Borrower, certified organization and governing documents, resolutions,
incumbency certificates and authorizing documents comparable to the foregoing.

 



  - 15 -

   



 

(c) Acquisition & Equity Contribution. All conditions precedent to the closing
of the acquisition pursuant to the APA and the Sale Order, other than payment of
the purchase price, shall have been satisfied or waived, and the Borrower shall
have provided evidence satisfactory to the Lender of the same. The Parent shall
have made an initial equity contribution to the Borrower in the amount of Two
Million Five Hundred Thousand Dollars ($2,500,000.00) (the “Initial Equity
Contribution”) and provided evidence satisfactory to the Lender of the same.

 

(d) Insurance. The Lender shall have received evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect.

 

(e) Security Matters and Documents. The Lender shall have received:

 

(i) UCC, tax, judgment, litigation and lien searches from all locations
requested by the Lender, together with lien termination documents satisfactory
to the Lender terminating all liens shown on such searches that are not
Permitted Liens; and

 

(ii) Title insurance with respect to the Mortgaged Property from a nationally
recognized title insurance company in customary ALTA form in an amount
satisfactory to the Lender, free and clear of any defects and exceptions other
than usual and ordinary title exceptions acceptable to the Lender.

 

(f) Fees, Expenses, etc. All fees, expenses and other compensation required to
be paid to the Lender pursuant hereto or pursuant to any other written agreement
on or prior to the Closing Date shall have been paid or received.

 

(g) Representations. The representations and warranties contained in Article IV
or any other Loan Document are true and correct in all respects.

 

(h) No Default. No event or condition has occurred and is continuing, which
constitutes an Event of Default or Potential Event of Default.

 

(i) General. All corporate and legal proceedings and all instruments and
documents in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in content, form and substance to the Lender
and its counsel, and the Lender and the Lender’s counsel shall have received any
and all further information and documents which the Lender or such counsel may
reasonably have requested in connection therewith.

 

(j) Material Adverse Effect. There shall not have occurred, or been threatened,
any

Material Adverse Effect.

 

(k) Officer’s Certificate. An Officer’s Certificate certifying as to the matters
set forth in Section 5.1.

 

5.2 Closing. Subject to the foregoing conditions of Section 5.1, the Loans shall
be made available on the date of this Agreement and at such time as may be
mutually agreeable to the parties contemporaneously with the execution hereof.

 

5.3 No Waiver of Rights. The Lender’s completion of the closing hereunder, or
making of the Loans hereunder, prior to or without the fulfillment by the
Borrower of all of the conditions precedent thereto, whether or not known to the
Lender, shall not constitute a waiver by the Lender of the requirement that all
conditions precedent, including the unsatisfied conditions precedent, shall be
fulfilled by the Borrower. Without limiting the generality of the foregoing, by
completing the closing hereunder, or by making the Loans hereunder, the Lender
does not thereby waive a breach of any warranty or representation made
hereunder, any other Loan Document, or under any agreement, document, or
instrument delivered to the Lender or otherwise referred to herein or therein,
and any claims and rights of the Lender resulting from any breach or
misrepresentation are specifically reserved by the Lender.

 



  - 16 -

   



 

ARTICLE VI COVENANTS

 

So long as any Obligation shall remain unpaid, the Borrower will, unless the
Lender shall otherwise consent in writing:

 

6.1 Financial Information. Furnish, or cause to be furnished, to the Lender such
data, reports, statements and information, financial or otherwise, as the Lender
may reasonably request, including, without limitation:

 

(a) As soon as available, but in any event within ninety (90) days after the
close of each fiscal year of the Borrower, independent certified public
accountant audited consolidated statements of income, cash flows and
stockholders’ equity for the Borrower and its Subsidiaries for such fiscal year
and a consolidated balance sheet for the Borrower and its Subsidiaries as of the
close of such fiscal year, all in reasonable detail and certified by an
authorized representative of the Borrower, as presenting fairly the financial
position of the Borrower and its Subsidiaries, as of the end of such fiscal year
and the results of its operations and cash flows for such fiscal year, in
conformity with GAAP, together with calculations of the financial covenants set
forth in Section 7.1(a) and demonstrating in reasonable detail compliance at the
end of such accounting period with the requirements of Section 7.1(a);

 

(b) As soon as available, but in any event within thirty (30) days of filing of
same with the Internal Revenue Service, complete copies (in each case signed by
the Borrower or its Subsidiaries, as applicable), of the Borrower’s and its
Subsidiaries’ Federal income tax return(s) for such calendar year, together with
any and all schedules and exhibits annexed thereto; provided, however, that such
tax return(s) shall be provided no later than November 15th of each calendar
year. In the event that the Borrower and its Subsidiaries files a request for an
extension of time in which to file the Borrower’s and its Subsidiaries’ Federal
income tax return(s) with the Internal Revenue Service, then the Borrower and
its Subsidiaries shall, on or before April 15th of that calendar year, provide
the Lender with an email stating that the Borrower and its Subsidiaries has
filed an extension with the Internal Revenue Service;

 

(c) As soon as available, but in any event within forty-five (45) days after the
close of each fiscal quarter of the Borrower, management prepared consolidated
statements of income, cash flows and stockholders’ equity for the Borrower and
its Subsidiaries for such fiscal quarter and a consolidated balance sheet for
the Borrower and its Subsidiaries as of the close of such fiscal quarter, all in
reasonable detail and certified by an authorized representative of the Borrower,
as presenting fairly the financial position of the Borrower and its
Subsidiaries, as of the end of such fiscal quarter and the results of its
operations and cash flows for such fiscal year, in conformity with GAAP,
together with calculations of the financial covenants set forth in Section
7.1(a) and demonstrating in reasonable detail compliance at the end of such
accounting period with the requirements of Section 7.1(a);

 

(d) Along with the set of financial statements delivered to the Lender at the
end of each fiscal quarter pursuant to Section 6.1(c) and the annual financial
statements delivered to the Lender pursuant to Section 6.1(a), and within
fifteen (15) days after the close of each fiscal month of the Borrower, the
Borrower shall deliver to Lender an Officer’s Certificate in the form of Exhibit
A setting forth (a “Compliance Certificate”):

 

(i) Event of Default. That the signer has reviewed the relevant terms of this
Agreement, and has made (or caused to be made under his/her supervision) a
review of the transactions and conditions of the Loan Parties from the beginning
of the accounting period covered to the date of the certificate, and that such
review has not disclosed the existence during such period of any condition or
event which constitutes a Potential Event of Default or an Event of Default or,
if any such condition or event exists, specifying the nature and period of
existence thereof and what action the Loan Parties have taken or propose to take
with respect thereto; and

 



  - 17 -

   



 

(ii) Covenant Compliance. The information (including detailed calculations)
required in order to establish that the Borrower in compliance with the
applicable requirements of Section7.1 of this Agreement, as of the end of the
accounting period covered.

 

6.2 Notices and Information. Deliver to the Lender:

 

(a) promptly upon the Borrower or any of its Subsidiaries obtaining knowledge
(i) of any condition or event which constitutes an Event of Default or a
Potential Event of Default, (ii) that any Person has given any notice to the
Borrower or any Subsidiary of the Borrower or taken any other action with
respect to a claimed cross-default of the type referred to in Section 8.1(e),
(iii) of the institution of, or any adverse development in, any litigation
involving an alleged liability (including possible forfeiture of property) of
the Borrower or any of its Subsidiaries greater than $100,000, in the aggregate,
(iv) of any material casualty to any Collateral resulting in a loss in excess of
$100,000, in the aggregate, or (v) of a condition or events that could
reasonably be expected to cause a Material Adverse Effect, an Officer’s
Certificate specifying the nature and period of existence of any such condition
or event, and what action the Borrower and its Subsidiaries are taking with
respect thereto;

 

(b) promptly upon any officer of the Borrower or any of its Subsidiaries
becoming aware of the occurrence of or forthcoming occurrence of any (i) ERISA
Event, or (ii) “prohibited transaction,” as such term is defined in Section 4975
of the Code or Section 406 of ERISA, in connection with any Employee Benefit
Plan or any trust created thereunder, an Officer’s Certificate specifying the
nature thereof, what action the Borrower and its Subsidiaries has taken, are
taking or propose to take with respect thereto, and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor, or
the Pension Benefit Guaranty Corporation with respect thereto;

 

(c) with reasonable promptness following receipt thereof by the Borrower or any
of its Subsidiaries, copies of (i) all notices received by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of the Pension
Benefit Guaranty Corporation’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan; (ii) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; and (iii)
all notices received by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA;

 

(d) promptly, and in any event within thirty (30) days following receipt thereof
by the Borrower or any of its Subsidiaries, a copy of any notice, summons,
citation, directive, letter or other form of communication from any Governmental
Authority or court in any way concerning any action or omission on the part of
the Borrower or any of its Subsidiaries in connection with any substance defined
as toxic or hazardous by any applicable Environmental Law or any waste or by
product thereof, or concerning the filing of a Lien upon, against or in
connection with the Borrower, its Subsidiaries, or any of their leased or owned
real or personal property, in connection with a Hazardous Substance Superfund or
a Post-Closure Liability Fund as maintained pursuant to Section 9507 of the
Code; and

 

(e) promptly, and in any event within ten (10) days after request, such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Lender.

 

6.3 Corporate Existence, Etc. At all times preserve and keep in full force and
effect the Borrower’s and its Subsidiaries’ corporate existence, good standing
and tax election status; and at all times obtain and maintain the rights,
franchises, licenses, Intellectual Property and Governmental Approvals material
to the Borrower’s business and those of each of its Subsidiaries.

 



  - 18 -

   



 

6.4 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all obligations and liabilities of the Borrower and its Subsidiaries,
including (a) all tax liabilities, assessments and governmental charges or
levies upon the Borrower or its Subsidiaries or their respective properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by Law become a Lien upon the Borrower’s or any of its
Subsidiaries’ property; and (c) all Debt, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Debt.

 

6.5 Maintenance of Properties. Maintain or cause to be maintained in good
repair, working order and condition all material properties used or useful in
the business of the Borrower and its Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.

 

6.6 Insurance. Maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to its properties and business and
the properties and business of its Subsidiaries against loss or damage of the
kinds customarily insured against by entities of established reputation engaged
in the same or similar businesses and similarly situated, of such types and in
such amounts as are customarily carried under similar circumstances by such
other businesses and as is acceptable to the Lender and all additional insurance
required by the Security Documents, including, as applicable and without
limitation, (i) “all-risk” fire and extended coverage hazard insurance in an
amount not less than 100% of the full insurable replacement value of the real
property of the Borrower and its Subsidiaries and its contents, (ii)
comprehensive general public liability insurance and (iii) business interruption
insurance. All policies of insurance shall insure the Lender as its interest may
appear, shall bear a long-form lender’s loss payable endorsement, shall list the
Lender as an additional insured with respect to liability coverages, shall list
the Lender a mortgagee with respect to casualty coverages and shall require
thirty (30) days’ Notice of cancellation or material change endorsements in
favor of the Lender.

 

6.7 Inspection. Permit any authorized representatives designated by the Lender
and at the expense of the Lender to visit and inspect any of the properties of
the Borrower or any of its Subsidiaries, including its and their financial and
accounting records, and to make copies and take extracts therefrom, and to
discuss its and their affairs, finances and accounts with its and their
officers, members, employees, representatives and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably requested; provided, that when an Event of Default
exists, the foregoing shall be at the expense of the Borrower.

 

6.8 Compliance with Laws, Etc. Exercise, and cause each of its Subsidiaries to
exercise, all due diligence in order to comply with the requirements of all
applicable Laws, including, without limitation, all Environmental Laws.

 

6.9 Books and Records. Maintain proper records and accounts in which full, true
and correct entries in conformity with GAAP, consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower and its Subsidiaries.

 

6.10 Places of Business. The Borrower shall give thirty (30) days prior written
Notice to the Lender of any changes in the location of any of its or its
Subsidiaries’ respective physical places of business, of the physical places
where records concerning their accounts or where their inventory are kept, or
the establishment of any new, or the discontinuance of any existing physical
place of business; provided that neither the Borrower nor any of its
Subsidiaries may establish any physical place of business outside of the United
States of America.

 



  - 19 -

   



 

6.11 Maintenance of Licenses, Permits, etc.. (a) Maintain in full force and
effect all licenses, permits, Governmental Approvals, franchises, authorizations
or other rights necessary for the operation of its business and the operation of
the Mortgaged Property and (b) Notify the Lender in writing, promptly after
learning thereof, of the suspension, cancellation, revocation or discontinuance
of or of any pending or threatened action or proceeding seeking to suspend,
cancel, revoke or discontinue any of the same.

 

6.12 Equity Contribution. On or before the one hundred and twentieth (120th) day
following the Closing Date, the Parent shall make an additional equity
contribution to the Borrower in the amount of Five Hundred Thousand Dollars
($500,000.00) (the “Additional Equity Contribution”) and provided evidence
satisfactory to the Lender of the same. The Borrower shall use the Initial
Equity Contribution and the Additional Equity Contribution for working capital,
liquidity and general corporate purposes.

 

6.13 Board Observer. The Borrower and its Subsidiaries shall allow one observer
designated by the Lender to attend and participate in all meetings of the board
of directors of the Borrower and its Subsidiaries (including executive sessions
and all committees and sub-committees thereof) in a nonvoting capacity, and in
connection therewith, the Borrower and its Subsidiaries shall give such observer
copies of all notices, minutes, consents, and other materials, financial or
otherwise, which the Borrower or any of its Subsidiaries provides to any of its
directors; provided, however, that the observer may be excluded from any portion
of any meeting where counsel for the Borrower or one of its Subsidiaries is
present and such exclusion is necessary to preserve any attorney-client
privilege with respect to the communications during such portion of the meeting.
The Borrower shall pay the reasonable and documented out-of-pocket expenses
(including the cost of airfare, meals and lodging) of such

observer in connection with the attendance of such meetings.

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as any Obligation shall remain unpaid, the Borrower will not, without
the written consent of the Lender:

 

7.1 Financial Covenants

 

(a) Leverage Ratio.

 

(i) As of August 31, 2018, permit the ratio of: (A) the sum of Consolidated
Funded Debt, excluding trade accounts payable, Debt to vendors under Vendor
Programs, and Debt under any Capital Lease for which the total amount of Debt
under such Capital Lease is less than $20,000.00, minus the aggregate amount of
cash of the Borrower and its Subsidiaries to (B) Consolidated EBITDA for the
trailing twelve month period then ended to exceed 4.00:1.00.

 

(ii) As of the end of the fiscal quarter of Borrower ending on September 30,
2018 and as of the end of each subsequent fiscal quarter of the Borrower, permit
the ratio of: (A) the sum of Consolidated Funded Debt, excluding trade accounts
payable, Debt to vendors under Vendor Programs, and Debt under any Capital Lease
for which the total amount of Debt under such Capital Lease is less than
$20,000.00, minus the aggregate amount of cash of the Borrower and its
Subsidiaries to (B) Consolidated EBITDA for the period of the four fiscal
quarters then ended to exceed: (1) 3.90 to 1.00, at the end of any fiscal
quarter ending on or before December 31, 2018 or (2) 3.50 to 1:00, at the end of
any fiscal quarter thereafter.

 



  - 20 -

   



 

(b) Fixed Charge Coverage Ratio. As of the end of any fiscal quarter of the
Borrower, permit the ratio of: (i) the sum of Consolidated EBITDA minus
Maintenance Capital Expenditures to (ii) Consolidated Fixed Charges, in each
case for the period of the four fiscal quarters then ended, to be less than: (1)
1:00 to 1.00 at the end of any fiscal quarter ending on or before December 31,
2018, (2) 1.10 to 1.00, at the end of the fiscal quarter ending March 31, 2019,
(3) 1.20 to 1.00, at the end of the fiscal quarter ending June 30, 2019, (4)
1.30 to 1.00, at the end of the fiscal quarter ending September 30, 2019, or (5)
1.40 to 1:00, at the end of any fiscal quarter thereafter; provided, however,
that for the fiscal quarters ending December 31, 2017, March 31, 2018, and June
30, 2018, the Borrower may elect for Consolidated EBITDA, Maintenance Capital
Expenditures, and Consolidated Fixed Charges to each be calculated for the
period from October 1, 2017 through such period ending date and multiplied,
respectively, by (x) four, (y) two, and (z) four thirds (4/3) so as to annualize
such amounts for purposes of determining compliance with such ratio.

 

(c) Minimum Working Capital. As of the end of the fiscal month of the Borrower
ending on February 28, 2018 and as of the end of each subsequent fiscal month of
the Borrower, permit Consolidated Working Capital to be less than: (i) at the
end of any fiscal month ending on or before August 31, 2018, $1,700,000.00 or
(ii) at the end of any fiscal month thereafter, the lesser of (A) $1,700,000.00
plus $100,000.00 for each fiscal month ended since August 31, 2018 and (B)
$3,000,000.00.

 

(d) Maximum Capital Expenditures. As of the end of any fiscal quarter of the
Borrower, permit the aggregate amount of Capital Expenditures expended by the
Borrower and its Subsidiaries for the period of the four fiscal quarters then
ended to exceed $1,000,000.00; provided, however, that for the fiscal quarters
ending December 31, 2017, March 31, 2018, and June 30, 2018, the Borrower may
elect for the aggregate amount of Capital Expenditures expended by the Borrower
and its Subsidiaries to be calculated for the period from October 1, 2017
through such period ending date and multiplied, respectively, by (x) four, (y)
two, and (z) four thirds (4/3) so as to annualize such amounts for purposes of
determining compliance with such covenant.

 

7.2 Liens, Etc. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any Lien upon or with respect
to any of its assets or properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, to or in favor of any Person, except (a) Liens in favor of the Lender;
(b) Liens existing on the date hereof and set forth in Schedule 7.2; (c)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not yet due and
payable or, if due and payable, such amounts are being contested in good faith
and by appropriate proceedings by it or its Subsidiary, and it or its Subsidiary
shall have set aside on its books adequate reserves in respect thereof, provided
further that such Liens are unfiled, no other action has been taken to enforce
the same, and its title to, and its right to use, its assets are not materially
adversely affected thereby; (d) easements, rights of way, restrictions and
similar encumbrances affecting real property which, in the aggregate are not
substantial in amount, and which do not materially detract from the value of, or
materially interfere with the use of, the property; (e) Liens securing taxes,
assessments or governmental charges or levies not delinquent; (f) Liens incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and other like Laws; (g)
Liens on fixed assets securing purchase money Permitted Debt, provided that (i)
such Lien attached to such assets concurrently, or within twenty (20) days of
the acquisition thereof, and only to the assets so acquired, and (ii) a
description of the asset acquired is furnished to Lender; (h) deposits to secure
the performance of bids, trade contracts, licenses and leases (other than Debt),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (i) any security interests created by
financing statements filed pursuant to UCC 9-505 for bailments; and (j) any
interest of title of a lessor under, and Liens arising from UCC financing
statements solely evidencing such lessor’s interest under, any leases, existing
on the Closing Date and shown on Schedule 4.24(b) or any other leases permitted
under this Agreement.

 



  - 21 -

   



 

7.3 Debt. Create or suffer to exist, or permit any of its Subsidiaries to create
or suffer to exist, any Debt, other than (a) Debt existing on the date hereof
and set forth on Schedule 7.3 hereto; (b) Debt owed to the Lender; (c) Debt
under Hedging Contracts, provided such Hedging Contracts are entered into in the
ordinary course of business and not for speculative purposes and are in form and
substance acceptable to the Lender; (d) trade payables incurred in the ordinary
course of business; and (e) purchase money Debt (including Capitalized Lease
Obligations) hereafter incurred to finance the purchase of fixed assets,
provided that (i) such Debt shall not exceed the purchase price of the assets
funded and (ii) no such Debt may be refinanced for a principal amount in excess
of the principal amount outstanding at the time of such refinancing; and (f)
Debt owed to the Borrower by a Subsidiary, or to a Subsidiary by the Borrower,
to the extent the loan pursuant to which such Debt is created is a Permitted
Investment.

 

7.4 Lease Obligations. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any obligations for the payment of
rent for any property under leases or agreements to lease (other than Capital
Leases) which would cause the direct or contingent liabilities of the Borrower
and its Subsidiaries, on a consolidated basis, in respect of all such
obligations to exceed

$100,000.00 payable in any fiscal year of the Borrower.

 

7.5 Equity Payments, Etc. Issue Equity Interests of the Borrower or its
Subsidiaries, declare or pay any dividends, purchase or otherwise acquire for
value any of its Equity Interests, or make any distribution of assets to its
equity holders as such, or permit any of its Subsidiaries to purchase or
otherwise acquire for value any Equity Interests of the Borrower, except that,
for any taxable year of the Borrower or its Subsidiaries for which the Borrower
or such Subsidiary is a pass through entity for income tax purposes, the
Borrower or such Subsidiary may declare and deliver dividends and distributions
in the aggregate amount necessary for each holder of the Borrower’s or such
Subsidiary’s Equity Interests to pay federal and state income taxes resulting
solely from such holder’s allocated share of the Borrower’s or such Subsidiary’s
income so long as (a) no Potential Event of Default or Event of Default has
occurred or is continuing, (b) after giving effect to such dividends and
distributions, no Potential Event of Default or Event of Default would occur,
and (c) before any dividends and distributions are made, the Borrower and its
Subsidiaries shall have delivered to the Lender a written calculation, in form
and substance reasonably satisfactory to the Lender, showing how the amount of
such dividends and distributions were derived.

 

7.6 Fundamental Changes. (a) Change its limited liability company structure; (b)
consolidate with or merge into any other corporation or entity, or acquire a
substantial portion of the assets, business or Equity Interests of another
Person; (c) liquidate, windup or dissolve; or (d) create any Subsidiary, except,
a Subsidiary may merge with and into the Borrower.

 

7.7 Loans, Investments, Contingent Liabilities. Make or permit to remain
outstanding, or permit any Subsidiary to make or permit to remain outstanding,
any loan or advance to, or guarantee, induce or otherwise become contingently
liable, directly or indirectly, in connection with the obligations, stock or
dividends of, or own, purchase or acquire any stock, obligations or securities
of or any other interest in, or make any capital contribution to, any other
Person (“Investments”), except that the Borrower and its Subsidiaries may: (a)
allow to remain outstanding Investments existing on the date hereof and set
forth on Schedule 7.7; (b) own, purchase or acquire (i) obligations issued or
guaranteed by the United States of America or any agency thereof, (ii)
commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating) by a nationally
recognized investment rating agency, (iii) certificates of time deposit and
bankers’ acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of a commercial bank if
(A) such bank has a combined capital and surplus of at least $500,000,000 or (B)
its debt obligations, or those of a holding company of which it is a Subsidiary,
are rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, and (iv) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof; (c) continue to own the existing capital stock of the Borrower’s
Subsidiaries; (d) endorse negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; (e) acquire and own
stock, obligations or securities received from customers in connection with
debts created in the ordinary course of business owing to the Borrower or a
Subsidiary; and (f) loans and advances to Subsidiaries to the extent such loans
and advances are permitted under Section 7.9, provided that such Debt shall be
evidenced by promissory notes and other negotiable instruments, and, upon the
reasonable request of the Lender, the Borrower shall deliver each and every
original promissory note and other negotiable instrument evidencing such Debt to
the Lender, in each case endorsed in blank pursuant to an allonge and
endorsement in form and substance satisfactory to Lender.

 



  - 22 -

   



 

7.8 Asset Sales. Convey, sell, lease, transfer or otherwise dispose of, or
permit any Subsidiary to convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its or its
Subsidiary’s business, properties or assets outside the ordinary course of
business (including Equity Interests of a Subsidiary), whether now owned or
hereafter acquired.

 

7.9 Transactions with Affiliates. Enter into or permit to exist, or permit any
of its Subsidiaries to enter into or permit to exist, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Borrower on terms that are less favorable to
Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from Persons who are not such an Affiliate.

 

7.10 Conduct of Business. Engage in any business, or permit any of its
Subsidiaries to engage in any business, other than the businesses engaged in by
the Borrower and its Subsidiaries on the date hereof and similar or directly
related businesses.

 

7.11 Fiscal Year. Change the Borrower’s fiscal year from a year ending December
31.

 

7.12 Security Matters.

 

(a) Name and Organization. Change the Borrower’s or a Subsidiary’s name,
identity or corporate structure or organizational number or reorganize,
reincorporate or take any other action that results in a change of the
jurisdiction of organization of the Borrower or a Subsidiary, without giving the
Lender thirty (30) days’ prior written Notice thereof, provided, the
jurisdiction shall at all times remain within the United States of America.

 

(b) Perfection. Permit any other Person to maintain possession or control of any
equipment or inventory of the Borrower or a Subsidiary unless the Lender has
received a waiver from such Person satisfactory to the Lender; permit any
certificated security or instrument to be included in the Collateral, unless
they have been delivered to the Lender (with appropriate endorsements);
establish, or permit any Subsidiary to establish, any deposit or securities
account, unless the Lender has received a Control Agreement; or permit the
security interests of the Lender in any other Collateral to be unperfected.

 

7.13 Limitation on Other Restrictions on Liens. Enter into, or become subject
to, or permit any Subsidiary to enter into, or become subject to, any agreement
or instrument that would prohibit the grant of any Lien on any of its
properties, except the Loan Documents.

 

7.14 Limitation on Other Restrictions on Amendment of the Loan Documents. Enter
into, or become subject to, or permit any Subsidiary to enter into, or become
subject to, any agreement or instrument that would prohibit or require the
consent of any Person to any amendment, modification or supplement to any of the
Loan Documents.

 



  - 23 -

   



 

7.15 Limitations on Modifications of Certain Agreements and Instruments. Amend,
modify or supplement, or permit any Subsidiary to, amend, modify or supplement,
its charter or governing documents.

 

7.16 Limitation on Payments and Modification of Certain Indebtedness. Pay,
prepay, purchase, redeem, retire, defease, acquire or may any payment on account
of any Debt (other than the Obligations), or permit any Subsidiaries to do any
of the foregoing, except the Borrower and its Subsidiaries may make regularly
scheduled payments thereon.

 

7.17 Agreements Related to Negative Covenants. Enter into or suffer to exist, or
permit any Subsidiary to enter into or suffer to exist, any agreement to do any
act prohibited by this Article VII.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

8.1 Events of Default. If any of the following events (each an “Event of
Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to pay, when due, any amount of principal of any
Loan, any interest on any Loan, any fee hereunder, or any other amount payable
hereunder or under any other Loan Document; or

 

(b) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 6.1, 6.2, 6.12, or 6.13 or Article VII; or

 

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Loan Document other than
those referred to in Sections 8.1(a) or (b) and any such failure shall remain
unremedied for thirty (30) days; or

 

(d) Any representation or warranty made by any Loan Party in any Loan Document
shall prove to have been incorrect when made or deemed made in any respect, if
it contains an express materiality qualification, or any material respect, if it
does not contain an express materiality qualification; or

 

(e) The Borrower or any of its Subsidiaries shall (i) fail to pay any principal
of, or premium or interest on, any Debt in excess of One Hundred Thousand and
00/100 Dollars ($100,000.00) in the aggregate, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), or (ii) fail
to perform or observe any term, covenant or condition on its part to be
performed or observed under any agreement or instrument relating to any Debt in
excess of One Hundred Thousand and 00/100 Dollars ($100,000.00) in the
aggregate, when required to be performed or observed, and the effect of such
default or other event is to cause, or to permit the holder of such Debt to
cause, such Debt to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed or any offer therefore to be made, prior to its stated
maturity; or

 

(f) (i) The Borrower or any of its Subsidiaries or any Loan Party shall commence
any case, proceeding or other action (A) under any existing or future Law,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries or any Loan Party shall make
a general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any of its Subsidiaries or any Loan Party any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed or undischarged for a period of sixty
(60) days; or

 



  - 24 -

   



 

(g) Any statement, report, financial statement, Notice or certificate made or
delivered by Borrower or any Loan Party or any of their respective officers,
employees or agents, to the Lender is not true and correct, in all material
respects, when made or delivered; or

 

(h) One or more judgments, attachments or decrees shall be entered against the
Borrower or any Loan Party in excess of One Hundred Thousand and 00/100 Dollars
($100,000.00) in the aggregate; and all such judgments, attachments or decrees
shall not have been vacated, discharged, or stayed or bonded pending appeal
within thirty (30) days from the entry thereof; or

 

(i) There shall occur one or more ERISA Events that might reasonably be expected
to result in liability of the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates during the term of this Agreement; or there shall
exist an amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which exceeds One Hundred Thousand and
00/100 Dollars ($100,000.00); or

 

(j) Any guaranty relating to the Loans, for any reason other than satisfaction
in full of all Obligations, ceases to be in full force and effect or is declared
null and void, or any Guarantor denies that it has any further liability under
such guaranty or gives Notice to such effect; or

 

(k) Any Security Document shall cease to be in full force and effect or any Lien
created by or purported to be created by the Security Documents ceases to be
valid, enforceable and perfected first priority liens except to the extent
expressly permitted by the Loan Documents; or

 

(l) Any term or provision of subordination provisions in favor of the Lender
shall cease to be in full force and effect or any holder of the subordinated
debt referred to therein shall, or shall purport to, terminate, repudiate or
otherwise contest any such term or provision; or

 

(m) A Material Adverse Effect shall occur; or

 

(n) A Change in Control shall occur; or

 

(o) if any Loan Party party to a Loan Document, breaches or violates any term,
provision or condition of such Loan Document, and such breach or violation
continues beyond any applicable grace or cure period, or if a default (and
expiration of any applicable grace or cure period), or an “Event of Default” or
“Termination Event”, occurs under any other Loan Document;

 

THEN, (i) upon the occurrence of any Event of Default described in clause (f)
above, all Loans hereunder with accrued interest thereon, and all other
Obligations under this Agreement, the Notes and the other Loan Documents shall
automatically become due and payable; (ii) upon the occurrence of any other

Event of Default, the Lender may, by Notice to the Borrower declare the Loans
hereunder, together with accrued interest thereon, and all other Obligations
under this Agreement, the Notes and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable
and (iii) upon the occurrence of any Event of Default, exercise the remedies
available to it under the other Loan Documents, and at law or in equity.

 

8.2 Application of Funds. After an Event of Default, any amounts received by the
Lender on account of Obligations shall be applied by the Lender in such order as
it elects in its sole discretion.

 



  - 25 -

   



 

ARTICLE IX

MISCELLANEOUS

 

9.1 Amendments, Etc. No amendment to or waiver of any provision of this
Agreement, and no consent to any departure by the Borrower or any of its
Subsidiaries herefrom, shall in any event be effective unless in a writing
manually signed by or on behalf of the Lender. Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

9.2 No Implied Waiver; Remedies Cumulative. No delay or failure of the Lender in
exercising any right or remedy under this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the Lender under this Agreement are
cumulative and not exclusive of any other rights or remedies available
hereunder, under any other agreement, at law, or otherwise.

 

9.3 Notices. All notices and other communications (collectively, “Notices”)
under this Agreement shall be in writing (including facsimile transmission) and
shall be sent by first-class mail, by nationally-recognized overnight courier,
by personal delivery, by facsimile transmission, or by e-mail, in all cases with
charges prepaid. All Notices shall be sent to a party at its address specified
on the signature page hereof, or to such other address as shall have been
designated by the applicable party by Notice to the other party hereto. Any
properly given Notice shall be deemed given or made upon the earliest of: (i) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (ii) if delivered by mail, four (4) Business Days after deposit in the
mails, or (iii) if delivered by facsimile or e-mail, when sent and receipt has
been confirmed. The Lender may rely on any Notice purportedly made by or on
behalf of the Borrower, and the Lender shall have no duty to verify the identity
or authority of the Person giving such Notice.

 

9.4 Expenses. The Borrower agrees to pay upon demand all costs and expenses
(including fees and expenses of counsel and a reasonable estimate of the
allocated cost of in-house counsel and staff, auditors, appraisers and other
professional, accounting and consulting costs and costs associated with
recording, filing, searching liens and all post-judgment collection costs and
expenses) which the Lender may incur from time to time in connection with the
preparation, amendment, modification, enforcement or restructuring or
preservation of rights or remedies under, this Agreement.

 

9.5 Indemnity. The Borrower agrees to defend, indemnify, pay and hold the
Lender, and the shareholders, officers, directors, employees and agents of the
Lender, harmless from and against any and all claims, liabilities, losses,
damages, costs and expenses (whether or not any of the foregoing Persons is a
party to any litigation), and costs of investigation, document production,
attendance at a deposition, or other discovery, with respect to or arising out
of this Agreement or the Loan Documents or any use of proceeds hereunder, or any
exercise by the Lender of its rights and remedies under this Agreement and the
other Loan Documents or any claim, demand, action or cause of action being
asserted against the Borrower or any of the Loan Parties, including without
limitation any violation of any Environmental Law or other Law or any
environmental claim based upon the management, use, control, ownership or
operation of property of the Borrower (or any other Loan Party) (collectively,
the “Indemnified Liabilities”), provided that the Borrower shall have no
obligation hereunder to an indemnified party with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of such
indemnified party. This covenant shall survive termination of this Agreement and
payment of the outstanding Notes.

 

9.6 Assignments and Participations. The Lender may sell, assign, transfer,
negotiate or grant participations in all or part of the obligations of the
Borrower outstanding under the Loan Documents, provided, further, that any
assignee or transferee agrees to be bound by the terms and conditions of this
Agreement. The Lender may, in connection with any actual or proposed assignment
or participation, disclose to the actual or proposed assignee or participant,
any information relating to the Borrower or any of the Loan Parties.

 



  - 26 -

   



 

9.7 Entire Agreement. This Agreement, together with the Exhibits and the
Schedules hereto, and the other Loan Documents, constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior and contemporaneous understandings and agreements. This Agreement and
the other Loan Documents shall be construed as integrated and complementary of
each other, and as augmenting and not restricting the Lender’s rights and
remedies. If, after applying the foregoing, an inconsistency still exists, the
provisions of this Agreement shall constitute an amendment thereto and shall
control.

 

9.8 Survival. All representations and warranties of the Borrower and the other
Loan Parties contained in or made in connection with this Agreement or in any
other Loan Documents shall survive, and shall not be waived by, the execution
and delivery of this Agreement, any investigation by or knowledge of the Lender,
any extension of credit, or any other event or circumstance whatever.

 

9.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute but one and the same agreement.

 

9.10 Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity , legality and enforceability of the remaining provisions contained
herein shall not be in any way be affected or impaired thereby.

 

9.11 Headings. Section headings in this Agreement are included for convenience
of reference only and shall not be given any substantive effect.

 

9.12 Brokerage. This transaction was brought about and entered into by the
Lender and the Borrower acting as principals and without any brokers, agents or
finders being the effective procuring cause hereof. The Borrower represents that
it has not committed the Lender to the payment of any brokerage fee, commission
or charge in connection with this transaction. If any such claim is made on the
Lender by any broker, finder or agent or other person, the Borrower hereby
indemnifies, defends and saves such party harmless against such claim and
further will defend, with counsel satisfactory to the Lender, any action or
actions to recover on such claim, at the Borrower’s own cost and expense,
including such party’s reasonable counsel fees. The Borrower further agrees that
until any such claim or demand is adjudicated in such party’s favor, the amount
demanded shall be deemed an Obligation of the Borrower under this Agreement.

 

9.13 Limitation on Payments. The parties hereto intend to conform to all
applicable Laws limiting the maximum rate of interest that may be charged or
collected by the Lender from the Borrower. To the fullest extent permitted by
Law, in any action, suit or proceeding pertaining to this Agreement, the burden
of proof, by clear and convincing evidence, shall be on the Borrower to
demonstrate that this Section 9.13 applies to limit any obligation of the
Borrower under this Agreement as to each element of such claim.

 

9.14 Disclosure of Information to Affiliates. The Lender may disclose
information relating to the Borrower and any Loan Party or any of their
respective businesses, including information regarding the financial condition
and property, and the amount of Debt owed to the Lender and the terms,
conditions and other provisions applicable thereto to its Affiliates and to any
of its partners, directors, officers, employees, agents, trustees, advisors and
representatives or to any other Persons as the Lender shall deem advisable for
the conduct of its business.

 



  - 27 -

   



 

9.15 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lender and their respective successors and
permitted assigns, except that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lender.

 

9.16 Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PRINCIPLES.

 

9.17 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.

 

9.18 Consent to Jurisdiction; Venue. All judicial proceedings brought against
the Borrower with respect to this Agreement and the Loan Documents may be
brought in any state or federal court of competent jurisdiction in sitting in
Indiana County, Pennsylvania, and by execution and delivery of this Agreement,
the Borrower accepts for itself and in connection with its properties, generally
and unconditionally, the nonexclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. The Borrower irrevocably waives any right it may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this Section.

 

9.19 Third Parties. No rights are intended to be created hereunder, or under any
Loan Documents for the benefit of any third party donee, creditor or incidental
beneficiary of the Borrower or any other Loan Party. Nothing contained in this
Agreement shall be construed as a delegation to the Lender of the Borrower’s or
any other Loan Party’s duty of performance, including, without limitation, the
Borrower’s or any other Loan Party’s duties under any account or contract with
any other Person.

 

9.20 Discharge of Taxes, Borrower’s Obligations, Etc.. The Lender, in its sole
discretion, shall have the right at any time, and from time to time, with at
least ten (10) days prior Notice to the Borrower if the Borrower fails timely to
do so, to: (a) pay for the performance of the Borrower’s obligations hereunder,
and (b) discharge taxes or Liens, at any time levied or placed on any Collateral
in violation of this Agreement unless the Borrower is in good faith with due
diligence by appropriate proceedings contesting such taxes or Liens and
maintaining proper reserves therefor in accordance with GAAP. Such payments and
advances shall be added to the Loans, and bear interest at the rate applicable
to the Loans, until reimbursed to Lender. Such payments and advances made by the
Lender shall not be construed as a waiver by the Lender of a Potential Event of
Default or an Event of Default.

 

9.21 Limitation of Liability. TO THE FULLEST EXTENT PERMITTED BY LAW, NO CLAIM
MAY BE MADE BY THE BORROWER AGAINST THE LENDER OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, ATTORNEY OR AGENT OF THE LENDER FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM ARISING FROM OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY STATEMENT, COURSE
OF CONDUCT, ACT, OMISSION OR EVENT IN CONNECTION WITH ANY OF THE FOREGOING
(WHETHER BASED ON BREACH OF CONTRACT, TORT OR ANY OTHER THEORY OF LIABILITY);
AND THE BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM
FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST.

 



  - 28 -

   



 

9.22 CONFESSION OF JUDGMENT. TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a) EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD WITHIN THE UNITED STATES OF
AMERICA OR ELSEWHERE TO APPEAR FOR THE BORROWER AT ANY TIME AND FROM TIME TO
TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES OF
JUDGMENTS, AGAINST THE BORROWER IN FAVOR OF THE LENDER, AS OF ANY TERM, FOR ALL
OR ANY PART OF THE UNPAID BORROWER OBLIGATIONS AND OTHER SUMS PAYABLE BY THE
BORROWER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER OR NOT THEN
DUE, TOGETHER WITH INTEREST THEREON AT THE RATE OR RATES SET FORTH IN THE LOAN
DOCUMENTS, COSTS OF SUIT AND OTHER EXPENSES IN CONNECTION THEREWITH, AND AN
ATTORNEY’S REASONABLE COMMISSION FOR COLLECTION, ON WHICH JUDGMENT OR JUDGMENTS
ONE OR MORE EXECUTIONS MAY ISSUE FORTHWITH;

 

(b) AGREES THAT THE AUTHORITY TO CONFESS JUDGMENT GRANTED HEREIN SHALL NOT BE
EXHAUSTED BY ANY EXERCISE THEREOF, BUT MAY BE EXERCISED FROM TIME TO TIME AND AT
ANY TIME AS OF ANY TERM AND FOR ANY AMOUNT AUTHORIZED HEREIN; AND

 

(c) WAIVES ANY RIGHT TO NOTICE OR A HEARING PRIOR TO THE ENTRY OF JUDGMENT,
EXECUTION THEREON OR OTHERWISE IN CONNECTION THEREWITH.

 

THE BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THAT IT
UNDERSTANDS THE PROVISIONS OF THIS AGREEMENT.

 



  - 29 -

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 





 

PRIME METALS ACQUISITION LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

101 Innovation Drive

Homer City, PA 15748

Attention: John Wachter

Fax: None

E-mail: jfwachter@amerinac .com

 

 

 

 

 

 

With a copy to:

 

 

William J. Golden, Esq.

 

 

 

 

 

 

Address:

 

 

20 Nassau Street, STE 12

Princeton, NJ 08542Fax: None

E-Mail: wjgolden@polymathescapital.com

 





 

Signature Page to Credit Agreement

 



  - 30 -

   



 



 

SUMMITBRIDGE NATIONAL INVESTMENTS V LLC

       

 

 

 

 

 

 

 

By:

 

Name:

    Title:          









 

Address:

 

 

c/o Summit Investment Management LLC

1700 Lincoln Street, Suite 2150

Denver, CO 80203

Attention: Brian Schloss

Fax: 303-830-9538

E-Mail: bschloss@summit-investment.com

 

 

 

 

 

 

With a copy to:

 

 

Reed Smith LLP

1717 Arch Street, Suite 3100

Philadelphia, PA 19103

Attention: Brian M. Schenker, Esq. Fax: 215-851-1420

E-Mail: bschenker@reedsmith.com

 

 

Signature Page to Credit Agreement

 



  - 31 -

   



 

EXHIBIT A – COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1) I am the duly elected [Chief Executive Officer/Chief Financial Officer] of
Prime Metals Acquisition LLC, a Delaware limited liability company (the
“Borrower”);

 

(2) I have reviewed the provisions of the Credit Agreement, dated as of August
17, 2017 (as amended, modified or supplemented, the “Credit Agreement”; the
terms defined therein and not otherwise defined in this Certificate (including
Attachment No. 1 annexed hereto and made a part hereof) being used in this
Certificate are as therein defined), by and between the Borrower and
SummitBridge National Investments V LLC, a Delaware limited liability company,
as the Lender, and the provisions of the other Loan Documents, and I have made,
or have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements; and

 

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth below].

 

(4) Attached as Attachment 1 is a calculation of the financial covenants set
forth in Section 7.1(a) of the Credit Agreement demonstrating compliance with
such covenants for the most recently completed fiscal [month/quarter/year] or at
such fiscal [month/quarter/year] end.

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Borrower and its Subsidiaries has taken, is taking, or proposes to take with
respect to each such condition or event:

 



 

 

 

 

 

 

]



 



  - 32 -

   



 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this  [ _____________ day of _____________ , _______ ] pursuant to
[Section 6.1 of the Credit Agreement.

 

 



  Prime Metals Acquisition LLC         By:

 

Name:

    Title:  



 

 

[Add Attachment 1]

 



  - 33 -

   



 

EXHIBIT B – PRINCIPAL AMORTIZATION FOR TERM LOAN A

 



Month

 

A Note

 

1

 

$0.00

 

2

 

0.00

 

3

 

0.00

 

4

 

0.00

 

5

 

0.00

 

6

 

0.00

 

7

 

0.00

 

8

 

0.00

 

9

 

0.00

 

10

 

0.00

 

11

 

0.00

 

12

 

0.00

 

13

 

2,256.02

 

14

 

2,287.99

 

15

 

2,320.40

 

16

 

2,353.27

 

17

 

2,386.61

 

18

 

2,420.42

 

19

 

2,454.71

 

20

 

2,489.48

 

21

 

2,524.75

 

22

 

2,560.52

 

23

 

2,596.79

 

24

 

2,633.58

 

25

 

2,670.89

 

26

 

2,708.73

 

27

 

2,747.10

 

28

 

2,786.02

 

29

 

2,825.49

 

30

 

2,865.51

 

31

 

2,906.11

 

32

 

2,947.28

 

33

 

2,989.03

 

34

 

3,031.38

 

35

 

3,074.32

 

36

 

3,117.87

 



 



  - 34 -

   



 

EXHIBIT C – PRINCIPAL AMORTIZATION FOR TERM LOAN B

 



Month

 

B Note

 

1

 

$37,400.68

 

2

 

37,930.52

 

3

 

38,467.87

 

4

 

39,012.84

 

5

 

39,565.52

 

6

 

40,126.03

 

7

 

40,694.48

 

8

 

41,270.99

 

9

 

41,855.66

 

10

 

42,448.61

 

11

 

43,049.97

 

12

 

43,659.84

 

13

 

44,278.36

 

14

 

44,905.63

 

15

 

45,541.80

 

16

 

46,186.97

 

17

 

46,841.29

 

18

 

47,504.87

 

19

 

48,177.86

 

20

 

48,860.38

 

21

 

49,552.57

 

22

 

50,254.56

 

23

 

50,966.50

 

24

 

51,688.53

 

25

 

52,420.78

 

26

 

53,163.41

 

27

 

53,916.56

 

28

 

54,680.38

 

29

 

55,455.01

 

30

 

56,240.63

 

31

 

57,037.37

 

32

 

57,845.40

 

33

 

58,664.88

 

34

 

59,495.96

 

35

 

60,338.82

 

36

 

61,193.62

 



 



  - 35 -

   



 

SCHEDULES TO CREDIT AGREEMENT

 

Schedule 4.1 – State of Organization and Qualification

 

Delaware – Organized

Pennsylvania – Qualified Foreign Corporation

 

Schedule 4.6 – Place of Business

 

101 Innovation Drive, Homer City, Pennsylvania 15748

 

Schedule 4.7 – LLC Structure and Ownership

 

Amerinac Holding Corp. – 75%

 

Summit Bridge National Investments V LLC – 25%

 

Schedule 4.10 – Pending Litigation

 

None

 

Schedule 4.12 – Environmental Matters

 

None

 

Schedule 4.16 – Government Approvals and Intellectual Property

 

None

 

Schedule 4.20(a) – Names and Organization

 

Prime Metals Acquisition LLC – Delaware File #6492459

 

Schedule 4.20(b) – Possession or Control of Certain Collateral

 

None

 

Schedule 4.21 – Subsidiaries

 

None

 



  - 36 -

   



 

Schedule 4.24(a) – Investments

 

None

 

Schedule 4.24(b) – Leases

 

None

 

Schedule 7.2 – Permitted Liens

 

None

 

Schedule 7.3 – Permitted Debt

 

None

 

Schedule 7.7 – Permitted Investments

 

None

 

 



- 37 -



 